       Case 1:20-cv-06343-VEC Document 53 Filed 07/27/21 Page 1 ofSDNY
                                                           USDC    2
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                              DATE FILED: 7/27/2021
 -------------------------------------------------------------- X
 ROSS REINHARDT,                                                :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   20-CV-6343 (VEC)
                                                                :
 CORPORATE EXPRESS, INC., DANIEL                                :       ORDER
 CONTE, ANGEL ORTIZ, ONISS DOE,                                 :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 28, 2020, the Court referred the parties to mediation, Dkt. 40;

        WHEREAS in that same Order, the Court stayed Defendants’ time to answer, move, or

otherwise respond to the First Amended Complaint (“FAC”) until 30 days after the conclusion of

mediation in this case, id.; see also Endorsement, Dkt. 39;

        WHEREAS on June 3, 2021, the mediator informed the Court that mediation was

unsuccessful in this matter; and

        WHEREAS more than 30 days had passed since the conclusion of mediation, but

Defendants had not answered, moved, or otherwise responded the FAC;

        WHEREAS on July 19, 2021, the Court ordered Defendants to answer, move, or

otherwise respond to the FAC by no later than Friday, July 23, 2021, Dkt. 52; and

        WHEREAS in the same order, the Court informed Defendants that failure to answer the

FAC by the deadline may result in an order directing Plaintiff to move for a default judgment

against Defendants, id.;

        IT IS HEREBY ORDERED that Plaintiff must move for an order to show cause why

default judgment should not be entered against all Defendants, in accordance with this Court’s

Individual Practices, by no later than Friday, August 6, 2021.
       Case 1:20-cv-06343-VEC Document 53 Filed 07/27/21 Page 2 of 2


SO ORDERED.
                                           ________________________
Date: July 27, 2021                           VALERIE CAPRONI
      New York, New York                    United States District Judge




                                     2
